Case 1:20-cr-00016-LEK Document 20 Filed 03/04/20 Page 1 of 1              PageID #: 59

                               MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 20-00016 LEK
 CASE NAME:             USA vs. Henry Malinay


      JUDGE:      Leslie E. Kobayashi          DATE:            3/4/2020

COURT ACTION: EO: COURT ORDER GRANTING DEFENDANT’S UNOPPOSED
MOTION TO CONTINUE SENTENCING

       Defendant Henry Malinay’s (“Defendant”) sentencing is currently scheduled for
June 24, 2020. [EO, filed 2/28/20 (dkt. no. 17).] On March 3, 2020, Defendant filed his
Unopposed Motion to Continue Sentencing (“Motion”), requesting a continuance of the
sentencing because defense counsel is not available on that date. [Dkt. no. 19.] The
Motion is HEREBY GRANTED, and Defendant’s sentencing is CONTINUED to
July 30, 2020 at 2:45 p.m.

      IT IS SO ORDERED.




Submitted by: Agalelei Elkington, Courtroom Manager
